                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF WISCONSIN




ROBERT STINSON,

                 Plaintiff,
        v.                                                       Case No. 2:09-cv-0133-PP

CITY OF MILWAUKEE, et al.,

                 Defendants.


                        PLAINTIFF’S OBJECTIONS TO LOWELL T. JOHNSON
                          DIRECT EXAMINATION DESIGNATIONS


        Pursuant to Federal Rule of Evidence 611, Plaintiff has a global objection to Dr.
Johnson’s direct examination because it was conducted almost entirely through improper leading
questioning. Fed. R. Evid. 611(c)1 (“Leading Questions. Leading questions should not be used
on direct examination except as necessary to develop the witness’s testimony”); see also Westfall
v. Norfolk S. Ry. Co., No. 3:13CV926, 2014 WL 4979273, at *2 (N.D. Ind. Oct. 6, 2014)
(striking party’s deposition testimony where party’s “counsel engaged in the tactic of asking his
own client improper leading questions, thereby getting his client to respond in the way he
wanted, and then coming back with a proper direct examination question to which he then gets
the answer he had first obtained through improper leading questions.”); Bockelman v. BNSF Ry.
Co., No. 10-1001, 2011 WL 5180382, at *4 (C.D. Ill. Oct. 28, 2011) (“what counsel was doing
was unnecessarily and improperly emphasizing the proper standard that an expert must apply in
order to offer an opinion. The objections are SUSTAINED.”).



1
  The changes to Rule 611 were designed to expand the scope of what qualified as an adverse witness.
See Ellis v. City of Chicago, 667 F.2d 606, 612–13 (7th Cir. 1981) (the changes to the rules were
“designed to enlarge the categories of witnesses automatically regarded as adverse, and therefore subject
to interrogation by leading questions without further showing of actual hostility). Dr. Johnson made no
such showing that his client required leading questioning.




             Case 2:09-cv-01033-PP Filed 06/18/19 Page 1 of 6 Document 342
         Plaintiff lodged his objection to counsel leading Dr. Johnson early in the deposition. See
Tr. at 303:23-307:1. Dr. Johnson’s counsel acknowledged that “ordinarily, obviously non-
leading questions must be used on direct examination but the rule is phrased in the suggestive. . .
.” Tr. 304:22-24. Counsel stated that leading on direct was permissible in situations “when a
witness is unable to convey information meaningfully in response to non-leading questions” such
as witness who is “a child, infirm, has language difficulties or memory problems” or if
“meaningful Tr. 305:2-6. Dr. Johnson made no attempt to use proper questioning to
demonstrate that Dr. Johnson was unable to provide “meaningful” responses to non-leading
questions. In addition, while Plaintiff agreed to accommodate Dr. Johnson’s request to take his
trial testimony in advance of trial at his retirement home and agreed that he could have a real
time transcript to accommodate his hearing loss, no representation or medical records were
provided to indicate that Dr. Johnson suffered any memory impairment to require a leading
examination.

       Dr. Johnson’s counsel made no effort to question his client properly and instead
proceeded to question his client over Plaintiff’s objection. Plaintiff seeks to strike the direct
examination of Dr. Johnson in its entirety on this basis.

        Alternatively, below are listed the respective designations that are objected to by the
Plaintiff for the Court’s resolution.

 Defendants’ Designations        Plaintiff’s Objections
 298:1-21                        Preserve Plaintiff’s objection to cv (DX 225) as hearsay as per
                                 Plaintiff’s MIL No. 11
 329:18-24                       Fed. R. Evid. 611(c) – improper leading on direct exam

 330:10-12                       Form “formal scientific opinion”

 331:6-10                        Fed. R. Evid. 611(c) – improper leading on direct exam, Form
                                 “formal scientific analysis”

 339:9-16                        Fed. R. Evid. 611(c) – improper leading on direct exam, Form
                                 “generally consistent”

 340:19-341:2                    Fed. R. Evid. 611(c) – improper leading on direct exam

 347:19-24                       Fed. R. Evid. 611(c) – improper leading on direct exam, Form

 348:4-10                        Fed. R. Evid. 611(c) – improper leading on direct exam, Form

 348:13-18                       Fed. R. Evid. 611(c) – improper leading on direct exam, Form,
                                 improper vouching for an expert




          Case 2:09-cv-01033-PP Filed 06/18/19 Page 2 of 6 Document 342
348:19-24                  Fed. R. Evid. 611(c) – improper leading on direct exam, Form,
                           improper vouching for an expert

349:1-19                   Fed. R. Evid. 611(c) – improper leading on direct exam, Form,
                           improper vouching for an expert

352:2-12                   Fed. R. Evid. 611(c) – improper leading on direct exam, Form,
                           improper vouching for an expert

354:1-15                   Fed. R. Evid. 611(c) – improper leading on direct exam, Form,
                           improper vouching for an expert

355:22-25-356:1-16         Fed. R. Evid. 611(c) – improper leading on direct exam, Form,
                           MIL No. 1 – bar Morgan Report

357:19-24                  Fed. R. Evid. 611(c) – improper leading on direct exam, Form

360:16-24                  Fed. R. Evid. 611(c) – improper leading on direct exam

361:19-25                  Fed. R. Evid. 611(c) – improper leading on direct exam, Form

362:6-10                   Fed. R. Evid. 611(c) – improper leading on direct exam, Form

362:23-25-363:1-12         Fed. R. Evid. 611(c) – improper leading on direct exam, Form

363:21-25                  Form

364:1-8                    Fed. R. Evid. 611(c) – improper leading on direct exam, Form

369:8-14                   Form

371:1-7                    Fed. R. Evid. 611(c) – improper leading on direct exam, Form

372:16-23                  Fed. R. Evid. 611(c) – improper leading on direct exam, Form

374:1-6                    Foundation

374:19-23                  Fed. R. Evid. 611(c) – improper leading on direct exam, Form

375:1-11                   Fed. R. Evid. 611(c) – improper leading on direct exam, Form

377:3-8                    Fed. R. Evid. 611(c) – improper leading on direct exam, Form

378:1-25                   Fed. R. Evid. 611(c) – improper leading on direct exam, Form

379:1-4                    Fed. R. Evid. 611(c) – improper leading on direct exam, Form



          Case 2:09-cv-01033-PP Filed 06/18/19 Page 3 of 6 Document 342
380:23-381:6               Fed. R. Evid. 611(c) – improper leading on direct exam, Form,
                           MIL No. 1 – Bar Morgan Report

383:20-384:3               Fed. R. Evid. 611(c) – improper leading on direct exam, Form.

388:4-9                    Fed. R. Evid. 611(c) – improper leading on direct exam, Form

389:13-18                  Fed. R. Evid. 611(c) – improper leading on direct exam,
                           Leading, and Foundation

389:19-25                  Fed. R. Evid. 611(c) – improper leading on direct exam,
                           Leading.

390:22-391:3               Fed. R. Evid. 611(c) – improper leading on direct exam,
                           Leading, and Foundation

391:7-14                   MIL No. 2, Daubert Order Dckt. 287

391:23-392:3               Form, Fed. R. Evid. 611(c) – improper leading on direct exam

393:3-394:1                Form, Foundation, Fed. R. Evid. 611(c) – improper leading on
                           direct exam, MIL No. 2, Daubert Order Dckt 287
396:25-397:15              Fed. R. Evid. 611(c) – improper leading on direct exam,
                           Foundation, Daubert Order Dckt 287 – bar opinion on role of
                           cross examination and bar Morgan Report; MIL No. 1

397:23-398:1               Form, Foundation, Daubert Order Dckt 287 - bar opinion on
                           role of cross examination and bar Morgan Report; MIL No. 1

398:3-8                    Form, Fed. R. Evid. 611(c) – improper leading on direct exam

399:6-12                   Form, Fed. R. Evid. 611(c) – improper leading on direct exam

399:13-18                  Form, Fed. R. Evid. 611(c) – improper leading on direct exam,
                           MIL No. 1

400:1-11                   MIL No. 1, FRE 801

400:22-402:23              MIL No. 1

403:1-404:12               MIL No. 1

405:2-7                    Form, Foundation, Fed. R. Evid. 611(c) – improper leading on
                           direct exam

406:9-12                   Form



          Case 2:09-cv-01033-PP Filed 06/18/19 Page 4 of 6 Document 342
406:22-25                  Form

413:3-9                    MIL No. 1

414:6-11                   Fed. R. Evid. 611(c) – improper leading on direct exam

415:20-416:3               Form

416:18-24                  Fed. R. Evid. 611(c) – improper leading on direct exam, Form

416:25-417:11              Foundation

418:19-24                  Form, Fed. R. Evid. 611(c) – improper leading on direct exam

419:1-11                   Fed. R. Evid. 611(c) – improper leading on direct exam

420:12-22                  Form, Fed. R. Evid. 611(c) – improper leading on direct exam

424:1-425:2                Foundation, Dckt. 287 – improper testimony as to the
                           qualifications of an expert

425:3-10                   Foundation; Dckt. 287 – improper testimony on the
                           qualifications of an expert
426:17-24                  Form, Foundation

426:25-427:5               Form

428:14-19                  Rule of Completeness, FRE 106

428:25-429:4               Fed. R. Evid. 611(c) – improper leading on direct exam

430:10-15                  Form, Fed. R. Evid. 611(c) – improper leading on direct exam

430:17-22                  Form, Fed. R. Evid. 611(c) – improper leading on direct exam

430:23-431:25              Foundation, Form, Fed. R. Evid. 611(c) – improper leading on
                           direct exam, Dckt. 287 – baring testimony on state of mind,
                           MIL No. 3
431:14-19                  Form, Foundation, Fed. R. Evid. 611(c) – improper leading on
                           direct exam

431:20-432:4               Form, Fed. R. Evid. 611(c) – improper leading on direct exam

432:5-14                   Form, Foundation

432:17-433:1               Form, Foundation



          Case 2:09-cv-01033-PP Filed 06/18/19 Page 5 of 6 Document 342
 433:2-12                      Form, Foundation, MIL No. 1 – Morgan Report; Dckt. 287

 433:16-25                     Dckt. 287; MIL No. 2 – improper state of mind




Dated:          6/18/2019                          LOEVY & LOEVY


                                                   /s/ Heather Lewis Donnell
                                                   HEATHER LEWIS DONNELL
                                                   Attorney for Plaintiff




                              CERTIFICATE OF SERVICE

         I, Heather Lewis Donnell, an attorney, certify that on June 18, 2019, I filed a copy
of Plaintiff’s Objections To Lowell T. Johnson Exam Designations.

                                                   /s/ Heather Lewis Donnell




           Case 2:09-cv-01033-PP Filed 06/18/19 Page 6 of 6 Document 342
